307 N.Y. 816 (1954)
In the Matter of Horace M. Byrnes et al., Appellants and Respondents,
v.
Board of Elections of the County of Nassau, Respondent, and Lillian Hovell, Respondent and Appellant.
Court of Appeals of the State of New York.
Argued September 10, 1954.
Decided September 10, 1954
Jacob N. Kliegman for appellants-respondents.
G. Burchard Smith, County Attorney (Francis J. Donovan of counsel), for respondent.
George R. Brennan for respondent-appellant.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed; no opinion.